DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 05/17/2021 has been entered and made of record.


Acknowledged elected Claims
Applicant’s election of Group I, Claims 1-20 in the reply filed on 05/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 9-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over PIVAC et al. (WO2009026642Al) (hereinafter PIVAC) and further in view of Markendorf (US20140320643A1)  (hereinafter Markendorf).

Regarding Claim 1, PIVAC meets the limitations as follows: 
A system for determining the positon and orientation of an object, [i.e. Fig. 5-7, and associated text] comprising: 
a laser unit, [i.e. a laser tracker 101; Fig. 5-6, Pg. 20, l. 32] comprising: 
a laser emitting device; [i.e. The laser tracker 101 …sends a beam of polarised light, Fig. 5-6, Pg. 21, l. 8-9] and 
a laser detecting device; [i.e. The laser tracker 101 includes …a range finder 107 … and reflects the light of the first beam back to the rangefinder.; Fig. 5-6, Pg. 21, l. 6-11]
a target coupled to the object, [i.e. The target or head 105 is attached at the end of the telescopic boom 206; Fig. 6, Pg. 23, l. 17] the target comprising: 
a reflective element; [i.e. an orientation sensor 103 … mounted to a target or head 105.; Fig. 5-6, Pg. 21, l. 1-4, and a target mirror  (contained in the orientation sensor 103) that retro reflects the light of the first beam back to the rangefinder.; Fig. 5, Pg. 21, l. 9-11]
a gyroscope; [i.e. head 105 also includes three orthogonal angular gyroscopes  125, 127 and 129; Fig. 5-6, Pg. 21, l. 16-17] …
… a control unit.  [i.e. computer 100; and The laser tracker 101 and the target or head 105 communicatively connected 141, 139 to the computer 100; Fig. 4-6, Pg. 20, l. 21 – Pg. 24, l. 12]
PIVAC does not explicitly disclose the following claim limitations:
… a first light emitting device; and 
a second light emitting device; 
a camera unit; and …
However, in the same field of endeavor Markendorf discloses the deficient claim limitations, as follows:
… a first light emitting device; [i.e. first marking 82 arranged on the measuring aid instrument 80, which can be implemented as light-emitting diodes; Fig. 1, Para 0057] and 
a second light emitting device; [i.e. second marking 82 arranged on the measuring aid instrument 80, which can be implemented as light-emitting diodes; Fig. 1, Para 0057]
a camera unit; [i.e. the laser tracker 10, in particular the targeting unit 20, has an image acquisition unit; Fig. 1, Para 0057] and …
PIVAC is disclosing a laser tracking system to measure distance, altitude and azimuth to a target. Markendorf also discloses the laser tracking system to measure the position of a target where laser tracking system includes a an image acquisition unit (i.e. camera) and target includes the plurality of markers being LEDs, 
which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of PIVAC and Markendorf would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by PIVAC add the teachings of Markendorf as above, in order gain the advantages of being able to more accurately determine the orientation of a target based off positions of the first and second light emitting devices on the shaft and their orientation relative one another [Markendorf: Fig. 1; Para 0058].

Regarding Claim 9, Note the Rejection for claim 1, wherein PIVAC further discloses
The system of claim 1, wherein the system further comprises a first shaft and a second shaft.  [i.e. a first shaft along axis 111 and a second shaft along axis 121, as shown in figure 5]

Regarding Claim 10, Note the Rejection for claim 1 and 9, wherein PIVAC and Markendorf further discloses
The system of claim 9, wherein the first shaft is positioned along the elevation axis (i.e. axis 111) of the laser unit [i.e. PIVAC: The laser tracker 101 includes a pan and tilt angle measurement mechanism 106 …and the laser tracker 101 has … a second tilt axis 111.; Fig. 5, Pg. 21, l. 6-8 and All rotary axes on the pan and tilt mechanisms 106 … have servo motors (also not shown) that provide accurate motion; Pg. 21, l. 26-29] and 
couples the laser unit to the camera unit. [i.e. Markendorf:  laser tracker having a targeting unit 20 which is pivotable about the inclination axis 31 (i.e. elevation axis of fist shaft of the laser unit) in relation to the support 30; Fig. 2, Para 0065, and FIGS. 3a, … show a further embodiment of a targeting unit 20; Para 0074, where two cameras 24 are arranged on a shared axis 23a (i.e. elevation axis of fist shaft of the laser unit)
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by PIVAC add the teachings of Markendorf as above, by coupling the cameras to the laser unit along the elevation axis in order gain the advantages of being able to more accurately determine the orientation of a target based off positions of the first and second light emitting devices on the shaft and their orientation relative one another [Markendorf: Fig. 1; Para 0058].

Regarding Claim 11, Note the Rejection for claim 1 and 9, wherein PIVAC further discloses
The system of claim 9, wherein the second shaft is positioned along the pitch axis of the target.  [i.e. a second shaft along tilt axis 121, a pitch axis of the target, as shown in figure 5; Fig. 5, Pg. 21, l. 15, Pg. 11, l. 23]

Regarding Claim 12, Note the Rejection for claim 1, 9 and 11, wherein PIVAC and Markendorf further discloses
The system of claim 11, wherein the reflective element, the gyroscope, the first light emitting device, and the second light emitting device are each coupled to the second shaft.  [PIVAC: i.e. target mirror and gyroscope are coupled to second shaft via body of orientation sensor 103 and target 105; Fig. 5, Pg. 21, l. 5-17, and Markendorf: markings 82 arranged on the measuring aid instrument 80, which can be implemented as light-emitting diodes and first marking 82 and a second marking 82 both coupled to shaft, as shown; figure 1; Fig. 1, Para 0057]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of PIVAC, as taught by Markendorf, by including wherein the first light emitting device, and the second light emitting device are each coupled to the second shaft, in order to gain the advantages of being able to more accurately determine the orientation of a target based off positions of the first and second light emitting devices on the shaft and their orientation relative one another [Markendorf: Fig. 1; Para 0058].

Regarding Claim 13, Note the Rejection for claim 1, 9, 11 and 12, wherein Markendorf further discloses
The system of claim 12, wherein the first light emitting device is coupled proximate to a first end of the second shaft and the second light emitting device is coupled proximate to a second end of the second shaft.  [Markendorf: i.e. first marking 82 coupled proximate to a first end of the shaft and second marking 82 coupled proximate to a second end of the shaft, as shown; figure 1;]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of PIVAC, as taught by Markendorf, by including wherein the first light emitting device is coupled proximate to a first end of the second shaft and the second light emitting device is coupled proximate to a second end of the second shaft, in order to gain the advantages of being able to more accurately determine the orientation of a target based off positions of the first and second light emitting devices on the shaft and their orientation relative one another [Markendorf: Fig. 1; Para 0058].

Regarding Claim 14, Note the Rejection for claim 1, 9 and 11-13, wherein Markendorf further discloses
The system of claim 13, wherein the first light emitting device and the second light emitting device are light emitting diodes.  [i.e. first and second markings 82 arranged on the measuring aid instrument 80, which can be implemented as light-emitting diodes; Fig. 1, Para 0057]

Regarding Claim 16, Note the Rejection for claim 1, wherein PIVAC further discloses
The system of claim 1, wherein the control unit is arranged send a signal with information and data to adjust the position and orientation of the object.  [i.e. computer 100 comprising control computer system 217 is arranged to send a signal with information and data to adjust the position and orientation of boom 206; Fig. 5-6, Pg. 24, l. 8-32]

Regarding Claim 17, Note the Rejection for claim 1, wherein PIVAC further discloses
The system of claim 1, wherein laser emitting device emits a laser beam toward the reflective element and the laser detecting device detects the laser beam reflected from the reflective element. [i.e. polarized light source of laser tracker 101 emits a beam of polarized light toward the target mirror and the range-finder 107 detects the beam reflected from the target mirror; Fig. 5, Pg. 20, l. 32 –Pg. 21, l. 11]
  


Claim 2-8, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PIVAC et al. (WO2009026642Al) (hereinafter PIVAC) and further in view of Markendorf (US20140320643A1)  (hereinafter Markendorf) and further in view of Sankaranarayanan et al. (US20050023256A1)  (hereinafter Sankaranarayanan).

Regarding Claim 2, Note the Rejection for claim 1, wherein PIVAC further discloses
The system of claim 1, wherein: the laser unit further comprising: 
a first rotating device to rotate the laser unit about an elevation axis (i.e. axis 111); [i.e. The laser tracker 101 includes a pan and tilt angle measurement mechanism 106 …and the laser tracker 101 has … a second tilt axis 111.; Fig. 5, Pg. 21, l. 6-8 and All rotary axes on the pan and tilt mechanisms 106 … have servo motors (also not shown) that provide accurate motion; Pg. 21, l. 26-29]
a second rotating device to rotate the laser unit about an azimuth axis (i.e. axis 109); [i.e. The laser tracker 101 includes a pan and tilt angle measurement mechanism 106 …and the laser tracker 101 has a first pan axis 109; Fig. 5, Pg. 21, l. 6-8 and All rotary axes on the pan and tilt mechanisms 106 … have servo motors (also not shown) that provide accurate motion; Pg. 21, l. 26-29]
a first angular detection device to measure the rotation of the laser unit about the elevation axis; [i.e. The laser tracker 101 includes a pan and tilt angle measurement mechanism 106 … and the laser tracker 101 has … a second tilt axis 111; Fig. 5, Pg. 21, l. 6-8 and All rotary axes on the pan and tilt mechanisms 106 …have high accuracy encoders (not shown) that provide accurate digital angle measurement; Pg. 21, l. 26-29] and 
a second angular detection device to measure the rotation of the laser unit about the azimuth axis; [i.e. The laser tracker 101 includes a pan and tilt angle measurement mechanism 106 …and the laser tracker 101 has a first pan axis 109; Fig. 5, Pg. 21, l. 6-8 and All rotary axes on the pan and tilt mechanisms 106 …have high accuracy encoders (not shown) that provide accurate digital angle measurement; Pg. 21, l. 26-29] and 
the target further comprising: 
a third rotating device to rotate the target about a pitch axis (i.e. axis 121);  [i.e. an orientation sensor 103 … mounted to a target or head 105.; Fig. 5-6, Pg. 21, l. 1-4, and the orientation sensor 103 includes a … tilt 115 … mechanism ... The orientation sensor 103 has … a second tilt axis 121.; Fig. 5, Pg. 21, l. 13-15, and All rotary axes on the pan and tilt mechanisms …115… have servo motors (also not shown) that provide accurate motion; Pg. 21, l. 26-29]
a fourth rotating device to rotate the target about a yaw axis (i.e. axis 119); [i.e. an orientation sensor 103 … mounted to a target or head 105.; Fig. 5-6, Pg. 21, l. 1-4, and the orientation sensor 103 includes a pan 113 … mechanism ... The orientation sensor 103 has … a first pan axis 119.; Fig. 5, Pg. 21, l. 13-15, and All rotary axes on the pan and tilt mechanisms …113… have servo motors (also not shown) that provide accurate motion; Pg. 21, l. 26-29]
… a roll axis (i.e. axis 123); [i.e. an orientation sensor 103 … mounted to a target or head 105.; Fig. 5-6, Pg. 21, l. 1-4, and the orientation sensor 103 includes a roll  … mechanism 117... The orientation sensor 103 has … a roll axis 123.; Fig. 5, Pg. 21, l. 13-15]
a third angular detection device to measure the rotation of the target about the pitch axis; [i.e. an orientation sensor 103 … mounted to a target or head 105.; Fig. 5-6, Pg. 21, l. 1-4, and the orientation sensor 103 includes a … tilt 115 … mechanism ... The orientation sensor 103 has … a second tilt axis 121.; Fig. 5, Pg. 21, l. 13-15, and All rotary axes on the pan and tilt mechanisms …115 have high accuracy encoders (not shown) that provide accurate digital angle measurement; Pg. 21, l. 26-29] and 
a fourth angular detection device to measure the rotation of the target about the yaw axis. [i.e. an orientation sensor 103 … mounted to a target or head 105.; Fig. 5-6, Pg. 21, l. 1-4, and the orientation sensor 103 includes a pan 113 … mechanism ... The orientation sensor 103 has … a first pan axis 119.; Fig. 5, Pg. 21, l. 13-15, and All rotary axes on the pan and tilt mechanisms …113… have high accuracy encoders (not shown) that provide accurate digital angle measurement; Pg. 21, l. 26-29]
PIVAC and Markendorf do not explicitly disclose the following claim limitations:
… a fifth rotating device to rotate the target about a roll axis; …
However, in the same field of endeavor Sankaranarayanan discloses the deficient claim limitations, as follows:
… a fifth rotating device to rotate the target about a roll axis; [i.e. roll control element 144 to rotate workpiece about roll axis and high precision and high accuracy servomotors may serve to provide angular displacement for the revolute elements in the system 100; Fig. 2, Para 0013, 0024, 0030]
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by PIVAC and Markendorf add the teachings of Sankaranarayanan as above, by including a fifth rotating device to rotate the target about a roll axis, because it is well known in the art to rotate targets about roll axes in order to fine-position them into desired positions in relation to position tracking systems.

Regarding Claim 3, Note the Rejection for claim 1 and 2, wherein PIVAC further discloses
The system of claim 2, wherein the gyroscope is arranged to measure the rotation of the target about the roll axis. [i.e. head 105 also includes three orthogonal angular gyroscopes 125, 127 and 129; Pg. 21, l. 15-17, and receives orientation or orientation acceleration …information from the angular gyros 125, 127 and 129.; Fig. 5, Pg. 22, l. 13-15.]  

Regarding Claim 4, Note the Rejection for claim 1-3, wherein Markendorf further discloses
The system of claim 3, wherein the camera unit is arranged to capture light emitted from the first light emitting device and the second light emitting device.  [i.e. first and second markings 82 arranged on the measuring aid instrument 80, which can be implemented as light-emitting diodes and orientation of the scanning tool 80 can therefore be determined from the location or distribution of the markings 82 in an image acquired using the sensor of the image acquisition unit.; Fig. 1, Para 0057]

Regarding Claim 5, Note the Rejection for claim 1-4, wherein PIVAC and Markendorf further discloses
The system of claim 4, wherein the control unit is arranged to accept data and information from the laser unit, the target, [i.e. PIVAC: computer 100 is arranged to accept data from tracker 101 and target 105; Fig. 5-6, Pg. 21, l. 27 – Pg. 22, l. 20] and the camera unit. [i.e. Markendorf: a target can be acquired by means of the two cameras and the target can be found on the basis of the images generated in this case and the target positions determined in the images …  wherein an image analysis is performed, for example, by means of image processing,; Para 0014]

Regarding Claim 6, Note the Rejection for claim 1-5, wherein PIVAC further discloses
The system of claim 5, wherein the control unit is arranged to determine the rotation of the target about the roll axis. [i.e. computer 100 is arranged to determine rotation of target 105 about axis 123; Fig. 5, Pg. 21, l. 13 – Pg. 22, l. 19]
 
Regarding Claim 7, Note the Rejection for claim 1-5, wherein Markendorf  further discloses
The system of claim 6, wherein the control unit is arranged to determine the positon and orientation of the object from the information received from the laser unit, the target, and the camera unit. [i.e. With the acquisition and analysis of an image--by means of image acquisition unit and image processing unit--of a so-called measuring aid instrument having markings, … position and orientation of the object in space can be precisely determined; Para 0004 and a precise distance to the reflector 81 and an orientation of the instrument 80 can also be determined here on the basis of the spatial location of the markings 82; Para 0058]   

Regarding Claim 8, Note the Rejection for claim 1-5, wherein PIVAC and Markendorf  further discloses
The system of claim 7, where the orientation of the object about the roll axis is determined from the data and information measured by the gyroscope [i.e. PIVAC: gyroscope arranged such that it can measure rotation of target 105 about axis 123; Fig. 5, Pg. 21, l. 13 – Pg. 22, l. 19] and data and information captured by the camera unit from light emitted from the first light emitting device and the second light emitting device. [i.e. Markendorf:  first and second markings 82 arranged on the measuring aid instrument 80, which can be implemented as light-emitting diodes and orientation of the scanning tool 80 can therefore be determined from the location or distribution of the markings 82 in an image acquired using the sensor of the image acquisition unit.; Fig. 1, Para 0057]    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of PIVAC, as taught by Markendorf, by including information measured by the gyroscope and data and information captured by the camera unit from light emitted from the first light emitting device and the second light emitting device, in order to gain the advantages of being able to determine the orientation of the target to a greater degree of accuracy. [Markendorf: Fig. 1; Para 0058]

Regarding claim 19, PIVAC, Markendorf  and Sankaranarayanan meet the claim limitations as set forth in claim 2.
The system of claim 2, wherein the first rotating device, second rotating device, third rotating device, fourth rotating device, and fifth rotating device are servo motors. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 2; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 20, PIVAC, Markendorf  and Sankaranarayanan meet the claim limitations as set forth in claim 2.
The system of claim 2, wherein the first angular detection device, second angular detection device, third angular detection device, and fourth angular detection device are encoders.  [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 2; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over PIVAC et al. (WO2009026642Al) (hereinafter PIVAC) and further in view of Markendorf (US20140320643A1)  (hereinafter Markendorf) and further in view of Steffey et al. (US20130229512A1)  (hereinafter Steffey).

Regarding Claim 15, Note the Rejection for claim 1, wherein PIVAC further discloses
The system of claim 1, wherein the control unit is in wireless communication with the laser unit, the target, [i.e. computer 100 can be connected to laser tracker 101 and target 105 via data transmission wireless link; Pg. 24, l. 8-12] and …
PIVAC and Markendorf do not explicitly disclose the following claim limitations:
… camera unit.  
However, in the same field of endeavor Steffey discloses the deficient claim limitations, as follows:
… camera unit.  [i.e. handheld appliance 410 (control unit) in wireless communication with control camera; abstract; Para 0042-0045]
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by PIVAC and Markendorf add the teachings of Steffey as above, by including wherein the control unit is in wireless communication with the camera unit, because it is well known in the art to use wireless communication between control units and auxiliary units such as cameras to eliminate the need for cables to simplify the physical arrangement of the system.



Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over PIVAC et al. (WO2009026642Al) (hereinafter PIVAC) and further in view of Markendorf (US20140320643A1)  (hereinafter Markendorf) and further in view of Lau et al. (US4714339A)  (hereinafter Lau).

Regarding Claim 18, Note the Rejection for claim 1, wherein PIVAC and Markendorf does not explicitly disclose the following claim limitations:
The system of claim 1, wherein the target is arranged such that the reflective element remains perpendicular to laser beams emitted from the laser emitting device.  
However, in the same field of endeavor Lau discloses the deficient claim limitations, as follows:
The system of claim 1, wherein the target is arranged such that the reflective element remains perpendicular to laser beams emitted from the laser emitting device.  [i.e. target mirror system is arranged such that target mirror 20 is corrected to remain perpendicular to laser beams emitted from laser 27, as shown; abstract; Fig. 1-3; c. 4, l. 10-c. 5, l. 64]
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by PIVAC and Markendorf add the teachings of Lau as above, by including wherein the target is arranged such that the reflective element remains perpendicular to laser beams emitted from the laser emitting device, in order to gain the advantages of being able to use relative positons of the target's reflective element and the laser beam emitter to keep the system in ideal alignment for accurate readings of position and orientation [LAU, abstract; figures 1-3; column 4, line 10 to column 5, line 64].


Additional Pertinent Prior Arts for Reference
Following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are provided for the applicant reference:
US 20100176270 A1 related to Volumetric error compensation system with laser tracker and active target.
US 20120059624 A1 related to Method and apparatus for dynamic 6dof measurement.
US 20140247439 A1 related to Mobile field controller for measurement and remote control.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488